Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response Application filed 09/19/2019. 
Preliminary amendment filed 09/19/2019 are entered. 
Claims 1, 4-8, 10-11, 13-24, 26, 28, 30, 48, 50 are pending and amended. Claims 2-3, 9, 12, 25, 27, 29, 31-47, 49, 51 are cancelled. 

Priority
Although, this applicant does not claim foreign priority, certified copy of foreign priority documents filed 09/19/2019 are acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 and 05/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The amendment to the specification filed 09/19/2019 are accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10-11, 13-24, 26, 28, 30, 48, 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 26, 28, 30, 48, 50, the claims recites “and/or” in line 10. The term causes the claim to be indefinite as it is unclear if the following limitations are to be included or optional in the claim or not.
Regarding claims 10, 11, 13, the claims are incorrectly dependent from a cancelled claim.  Claim 14 is rejected because it depends on claim 13. Claim 15-17 are rejected because it depends on claim 11. Claim 18 is rejected because it depends on claim 15. Claims 4-8, 10-11, 13-24 are rejected as depending from the rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4-7, 20-23, 26, 28, 30, 48, 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (US 2018/0131490 A1).

Regarding claims 1, 26, 28, Patel discloses a method of operation of or a network node of a wireless communication network for scheduling multiple short Transmission Time Interval, sTTI, transmissions, comprising: 
at least one processor (see par. 0091, fig. 10); and 
Memory storing instructions executable by the at least one processor whereby the network node is operable to perform method (see par. 0091, fig. 10) comprising:
a non-transitory computer readable medium storing computer program instructions which when executed on at least one processor cause the at least one processor to carry out the method (par. 0091, 0131 and fig. 10) comprising:
transmitting a control information message to a wireless device for two or more sTTI transmissions (see fig. 7, 730, fig. 16, 1615, discloses transmission of an uplink grant, step 1605 describes the allocation is for at least two sTTI, see also par. 0061); 
wherein the control information message comprises at least one of: 
uplink scheduling information indicating two or more scheduled uplink sTTIs for the two or more sTTI transmissions, the uplink scheduling information including an indication of a timing for the two or more scheduled sTTIs for the two or more sTTI transmissions (par. 0061, 0073-0076, discloses multiple uplink sTTI scheduling for example by using DMRS, see also par. 0008) and/or an indication of a Demodulation Reference Signal, DMRS, configuration for the 
downlink scheduling information indicating two or more scheduled downlink sTTIs for the two or more sTTI transmissions, the downlink scheduling information including an indication of a timing for the two or more scheduled sTTIs for the two or more sTTI transmissions and a bit field that indicates a number of scheduled sTTIs, wherein a plurality of possible combinations of two or more sTTI transmissions are predefined, and the bit field indicates one of the plurality of possible combinations (optional element that is not required since at least one of the two element is disclosed).  

Regarding claim 30, 48, 50, Patel discloses a method of operation of a wireless device in a wireless communication network or a wireless device for a wireless communication network, comprising: 
at least one transceiver (see fig. 1205); and 
circuitry associated with the at least one transceiver, the circuitry (fig. 1205, including 1215) operable to: 
a non-transitory computer readable medium storing computer program instructions which, when executed on at least one processor, cause the at least one processor to carry out a method (see fig. 15, 1530) comprising:
receive, from a network node via the at least one transceiver, a control information message for one or more short Transmission Time Interval, sTTI, transmissions, wherein the control information message (see fig. 7, 730, fig. 16, 1615, discloses transmission of an uplink 
uplink scheduling information indicating one or more scheduled uplink sTTI for the one or more sTTI transmissions (par. 0061, discloses multiple uplink sTTI scheduling for example by using DMRS), the uplink scheduling information including an indication of a timing for the two or more scheduled sTTIs for the two or more sTTI transmissions (par. 0061, 0076 discloses multiple uplink sTTI scheduling for example by using DMRS) and/or an indication of a Demodulation Reference Signal, DMRS, configuration for the two or more scheduled sTTIs for the two or more sTTI transmissions (see par. 0061, discloses DMRS configuration); and 
downlink scheduling information indicating two or more scheduled downlink sTTIs for the two or more sTTI transmissions, the downlink scheduling information including an indication of a timing for the two or more scheduled sTTIs for the two or more sTTI transmissions and a bit field that indicates a number of scheduled sTTIs, wherein a plurality of possible combinations of two or more sTTI transmissions are predefined, and the bit field indicates one of the plurality of possible combinations (optional element that is not required since at least one of the two element is disclosed); and 
transmit and/or receive, via the at least one transceiver, the one or more sTTI transmissions in accordance with the control information message (see fig. 7, 745 discloses transmission of uplink).

Regarding claim 4, Patel discloses the method wherein the two or more scheduled sTTIs are consecutive in the time domain (see fig. 6, par.0071, discloses allocating at least two consecutive sTTIs).  

Regarding claim 5, Patel discloses the method wherein the control information message is transmitted on a physical downlink control channel (see par. 0076, discloses at sPDCCH).  

Regarding claim 6, Patel discloses the method wherein the control information message is transmitted on a short physical downlink control channel used for scheduling sTTI transmissions (see par. 0076, discloses at sPDCCH).  

Regarding claim 7, Patel discloses the method wherein the control information message is transmitted on either a physical downlink control channel or a short physical downlink control channel used for scheduling both uplink and downlink sTTI transmissions (see par. 0076, discloses use of sPDCCH for allocation of uplink sTTIs, par. 0057 describes with respect to downlink sTTIs). 

Regarding claim 20, Patel discloses the method wherein the scheduling information is slot-based multi-sTTI scheduling information that schedules all sTTIs in one or more slots as the two or more scheduled sTTIs (see fig. 3, 6, discloses slot comprising multiple sTTI).  

Regarding claim 21, Patel discloses the method wherein transmission of the control information message is limited to physical downlink control channel (par. 0061 discloses wherein the transmission of control message is limited by PDCCH).  



Regarding claim 23, Patel discloses the method wherein a Demodulation Reference Signal, DMRS, configuration, including both a number of DMRS symbols and DMRS symbol positions, is preconfigured or configured by signaling, for each of a plurality of possible combinations of two or more scheduled sTTIs (see par. 0073-0076).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Gao et al. (US 10,841,907 B2).

Regarding claim 24, Patel discloses the method a Demodulation Reference Signal, DMRS, configuration for the two or more scheduled sTTIs, including both a number of DMRS symbols and DMRS symbol positions is determined by information of control information message (see par. 0073-0076). 
Patel fails to disclose but Gao discloses the configuration is determined by a separate bit field (col. 7, lines 61-col. 8, line 15).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include representing the configuration with a separate bit field as described by Gao. 
The motivation for doing so would be to allow communicating the configuration using digital communication. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of You et al. (US 2017/0171842 A1).

Regarding claim 8, Patel fails to disclose but You discloses the method wherein a short physical downlink control channel is transmitted in each downlink sTTI transmission, except for a legacy control region (see fig. 8, discloses a TTI comprising sTTI which includes sPDCCH).  
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include sPDDCH in each of the downlink sTTI transmission as described by You. 
The motivation for doing so would be to allow reducing the latency for data transmission. 

Claims 10-11, 13-15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Harada et al. (US 2019/0116005 A1).

Regarding claim 10, Patel discloses the method wherein the two or more scheduled sTTIs are determined by a fixed scheduling timing (par. 0057, discloses fixed sTTIs). 
Patel fails to disclose but Harada discloses the bit field of the control information message that indicates the number of scheduled sTTIs (see par. 0071, 0074, fig. 3b).
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include   bit field of the control information message to indicate the number of scheduled sTTIs. 
The motivation for doing so would be to allow scheduling of multiple sTTIs. 


Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the bit field comprised in the control information message explicitly indicates one of the plurality of possible combinations of two or more sTTI transmissions as a selected combination of sTTIs for the two or more sTTI transmissions as described by Harada. 
The motivation for doing so would be to allow scheduling of multiple sTTIs. 

Regarding claim 11, Patel fails to disclose but Harada discloses the method wherein: the bit field comprised in the control information message together with an index of a downlink sTTI transmission containing the control information message explicitly indicates one of the plurality of possible combinations of two or more sTTI transmissions as a selected combination of sTTIs for the two or more sTTI transmissions (see fig. 3B, and par. 0061, discloses for example, K as index of a sTTI and corresponding bit value indicates possible combination of allocated resources or sTTIs).  
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the bit field comprised in the control information message together with an index of a downlink sTTI transmission containing the control information message explicitly indicates one of the plurality of possible combinations of two or more sTTI 
The motivation for doing so would be to allow scheduling of multiple sTTIs. 

Regarding claim 14, Patel discloses the method wherein the control information message is comprised in a physical downlink control channel for a Transmission Time Interval, TTI, that comprises a plurality of sTTIs (see par. 0076, discloses use of sPDCCH for allocation of uplink sTTIs).  

Regarding claim 15, Patel discloses the method wherein a Demodulation Reference Signal, DMRS, configuration for each of the plurality of possible combinations of two or more sTTI transmissions is preconfigured (see par. 0073-0076).  

Regarding claim 18, Patel discloses the method wherein the DRMS configuration comprises a number of DMRS symbols and/or DMRS symbol positions for the two or more scheduled sTTIs (see par. 0073-0076).  

Regarding claim 19, Patel discloses a second bit field that indicates a timing of at least a first scheduled sTTI of the two or more scheduled sTTIs, and the second bit field of the control information message that indicates the timing of at least the first scheduled sTTI (see par. 0008, discloses identifying the location of symbol for uplink transmission).  
Patel fails to disclose but Harada discloses the method wherein the control information message comprises a first bit field that indicates a number of scheduled sTTIs and the two or 
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include   bit field of the control information message to indicate the number of scheduled sTTIs. 
The motivation for doing so would be to allow scheduling of multiple sTTIs. 

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Harada as applied to claim 11 above, and further in view of Hosseini et al. (US 2018/0279296 A1).

Regarding claim 16, Patel fails to disclose but Hosseini discloses the method wherein the control information message comprises a second bit field that indicates a Demodulation Reference Signal, DMRS, configuration for the two or more sTTI transmissions (see par. 0054).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify o include a second bit field that indicates a Demodulation Reference Signal, DMRS, configuration for the two or more sTTI transmissions as described by Hosseini. 
The motivation for doing do would be to allow selecting the most suitable structure for performing communication. 

Regarding claim 17, Patel fails to disclose but Hosseini discloses the method wherein the control information message comprises a second bit field that, together with the number of 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify o include a second bit field that indicates a Demodulation Reference Signal, DMRS, configuration for the two or more sTTI transmissions as described by Hosseini. 
The motivation for doing do would be to allow selecting the most suitable structure for performing communication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al. (US 2019/0280842) – describes configuration of uplink resources when the frame is broken down into smaller time units, such as sTTIs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nishant Divecha/Primary Examiner, Art Unit 2466